United States Court of Appeals
                     For the First Circuit

No. 01-2000

         EF CULTURAL TRAVEL BV, EF CULTURAL TOURS BV,
           EF INSTITUTE FOR CULTURAL EXCHANGE, INC.,
    EF CULTURAL SERVICES BV, AND GO AHEAD VACATIONS, INC.,

                    Plaintiffs, Appellees,

                              v.

        EXPLORICA, INC., OLLE OLSSON, PETER NILSSON,
   PHILIP GORMLEY, ALEXANDRA BERNADOTTE, ANDERS ERIKSSON,
             DEBORAH JOHNSON, AND STEFAN NILSSON,

                    Defendants, Appellants.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

     [Hon. Morris E. Lasker, Senior U.S. District Judge]


                            Before

                      Boudin, Chief Judge,
                 Coffin, Senior Circuit Judge,
                   and Lynch, Circuit Judge.


     Anthony M. Feeherry, with whom James W. Nagle, R. David
Hosp, and Goodwin Proctor LLP were on brief, for appellants.
     Nathaniel H. Akerman, with whom Seyfarth Shaw was on brief,
for appellees.




                       December 17, 2001
      COFFIN, Senior Circuit Judge.              Appellant Explorica, Inc.

("Explorica")     and    several     of    its     employees   challenge     a

preliminary     injunction      issued     against     them    for   alleged

violations of the Computer Fraud and Abuse Act ("CFAA"), 18

U.S.C. § 1030.1       We affirm the district court's conclusion that

appellees will likely succeed on the merits of their CFAA claim,

but rest on a narrower basis than the court below.

                               I. Background

      Explorica was formed in 2000 to compete in the field of

global tours for high school students. Several of Explorica's

employees formerly were employed by appellee EF, which has been

in   business   for    more   than   thirty-five     years.     EF   and   its

partners and subsidiaries make up the world's largest private

student travel organization.

      Shortly after the individual defendants left EF in the

beginning of 2000, Explorica began competing in the teenage tour

market. The company's vice president (and former vice president


      1 The individual defendants-appellants are Olle Olsson,
Peter Nilsson, Philip Gormley, Alexandra Bernadotte, Anders
Erikkson, Deborah Johnson, and Stefan Nilsson.    They are all
former employees of plaintiffs-appellees, EF Cultural Tours BV,
EF Institute for Cultural Exchange, Inc. ("EFICE"), EF Cultural
Services BV, and Go Ahead Vacations, Inc.    The appellees are
collectively referred to as "EF."
     The injunction was also issued against a second company,
Zefer Corporation ("Zefer"), which also appealed.         After
briefing was completed, Zefer filed for bankruptcy. We granted
a joint motion to sever Zefer's appeal, which has been stayed.

                                     -3-
of information strategy at EF), Philip Gormley, envisioned that

Explorica could gain a substantial advantage over all other

student tour companies, and especially EF, by undercutting EF's

already competitive prices on student tours.            Gormley considered

several ways to obtain and utilize EF's prices: by manually

keying in the information from EF's brochures and other printed

materials; by using a scanner to record that same information;

or, by manually searching for each tour offered through EF's

website.       Ultimately,       however,     Gormley     engaged   Zefer,

Explorica's Internet consultant, to design a computer program

called a "scraper" to glean all of the necessary information

from EF's website.     Zefer designed the program in three days.

    The scraper has been likened to a "robot," a tool that is

extensively used on the Internet.           Robots are used to gather

information    for   countless    purposes,    ranging     from   compiling

results for search engines such as Yahoo! to filtering for

inappropriate content.       The widespread deployment of robots

enables global Internet users to find comprehensive information

quickly and almost effortlessly.

    Like a robot, the scraper sought information through the

Internet.     Unlike other robots, however, the scraper focused

solely on EF’s website, using information that other robots

would not have.      Specifically, Zefer utilized tour codes whose


                                    -4-
significance was not readily understandable to the public.   With

the tour codes, the scraper accessed EF's website repeatedly and

easily obtained pricing information for those specific tours.

The scraper sent more than 30,000 inquiries to EF's website and

recorded the pricing information into a spreadsheet.2

    Zefer ran the scraper program twice, first to retrieve the

2000 tour prices and then the 2001 prices.       All told, the

scraper downloaded 60,000 lines of data, the equivalent of eight




    2  John Hawley, one of Zefer's senior technical associates,
explained the technical progression of the scraper in an
affidavit:

         [a.]      Open an Excel spreadsheet. The spreadsheet
                   initially contains EFTours gateway and
                   destination city codes, which are available
                   on the EFTours web site.
         [b.]      Identify the first gateway and destination
                   city codes [on the] Excel spreadsheet.
         [c.]      Create a [website address] request for the
                   EFTours tour prices page based on a
                   combination of gateway and destination city.
                   Example: show me all the prices for a London
                   trip leaving JFK.
         [d.]      View the requested web page which is
                   retained in the random access memory of the
                   requesting computer in the form of HTML
                   [computer language] code. * * *
         [e.]      Search the HTML for the tour prices for each
                   season, year, etc.
         [f.]      Store the prices into the Excel spreadsheet.
         [g.]      Identify the next gateway and city codes in
                   the spreadsheet.
         [8.]      Repeat steps 3-7 for all gateway and
                   destination city combinations.

                              -5-
telephone directories of information.3   Once Zefer “scraped” all

of the prices, it sent a spreadsheet containing EF’s pricing

information to Explorica, which then systematically undercut

EF's prices.4 Explorica thereafter printed its own brochures and

began competing in EF's tour market.

    The development and use of the scraper came to light about

a year and a half later during state-court litigation regarding

appellant Olsson’s departure from appellee EFICE.   EF then filed

this action, alleging violations of the CFAA; the Copyright Act

of 1976, 17 U.S.C. § 101; the Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C. § 1961; and various related state

laws.   It sought a preliminary injunction barring Explorica and

Zefer from using the scraper program and demanded the return of

all materials generated through use of the scraper.

    On May 30, 2001, the district court granted a preliminary

injunction against Explorica based on the CFAA, which criminally

and civilly prohibits certain access to computers.        See 18



    3   Appellants dispute the relevance of the size of the
printed data, arguing that 60,000 printed lines, while
voluminous on paper, is not a large amount of data for a
computer to store. This is a distinction without a difference.
The fact is that appellants utilized the scraper program to
download EF's pricing data. In June 2000, EF's website listed
154,293 prices for various tours.
    4   Explorica later varied its prices slightly to mask its
across-the-board discount of EF’s prices.

                               -6-
U.S.C. § 1030(a)(4).        The court found that EF would likely prove

that Explorica violated the CFAA when it used EF's website in a

manner outside the "reasonable expectations" of both EF and its

ordinary users.         The court also concluded that EF could show

that it suffered a loss, as required by the statute, consisting

of reduced business, harm to its goodwill, and the cost of

diagnostic measures it incurred to evaluate possible harm to

EF's       systems,   although   it   could   not   show   that   Explorica's

actions physically damaged its computers.                  In a supplemental

opinion5 the district court further articulated its “reasonable

expectations” standard and explained that copyright, contractual

and technical restraints sufficiently notified Explorica that

its use of a scraper would be unauthorized and thus would

violate the CFAA.

       The district court first relied on EF’s use of a copyright

symbol on one of the pages of its website and a link directing

users with questions to contact the company,6 finding that “such


       5 Zefer, Explorica's consultant, had objected to the
initial decision on the ground that it could face liability
under the preliminary injunction even though it had not had an
opportunity to respond to EF's preliminary injunction motion.
The district court allowed all of the parties to submit
supplemental briefs and issued a further decision on July 2,
2001.
       6   The notice stated in full:

              Copyright © 2000 EF Cultural Travel BV

                                       -7-
a clear statement should have dispelled any notion a reasonable

person    may    have    had    that      the   ‘presumption     of     open    access’

applied to information on EF’s website.”                   The court next found

that the manner by which Explorica accessed EF’s website likely

violated a confidentiality agreement between appellant Gormley

and EF, because Gormley provided to Zefer technical instructions

concerning the creation of the scraper.                   Finally, the district

court    noted    without       elaboration        that   the    scraper       bypassed

technical restrictions embedded in the website to acquire the

information.      The court therefore let stand its earlier decision

granting the preliminary injunction.                  Appellants contend that

the district court erred in taking too narrow a view of what is

authorized under the CFAA and similarly mistook the reach of the

confidentiality         agreement.         Appellants     also    argue        that   the

district    court       erred    in    finding     that   appellees      suffered       a

"loss,"    as    defined       by   the    CFAA,    and   that    the    preliminary

injunction violates the First Amendment.

                           II.      Standard of Review

    A district court may issue a preliminary injunction only

upon considering "(1) the likelihood of success on the merits;

(2) the potential for irreparable harm if the injunction is


            EF Educational Tours is a member of the EF group of
            companies.
            Questions? Please contact us.

                                           -8-
denied; (3) the balance of relevant impositions . . . ; and (4)

the   effect   (if    any)   of   the    court's      ruling   on   the   public

interest." Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 102

F.3d 12, 15 (1st Cir. 1996).              Appellants challenge only the

district court's finding that appellees are likely to succeed on

the merits, and we thus confine our review to that factor.                    As

in any other appeal, we review the merits of a preliminary

injunction     depending     on    the        issue   under    consideration.

"Generally speaking, pure issues of law (e.g., the construction

of a statute) are reviewed de novo, findings of fact for clear

error, and 'judgment calls' with considerable deference. . . ."

 Langlois v. Abington Hous. Auth., 207 F.3d 43, 47 (1st Cir.

2000).    Each of these is applicable here, where the district

court's judgment relied on both its analysis of the CFAA and its

assessment of the voluminous documentary evidence.

               III.    The Computer Fraud and Abuse Act

      Although appellees alleged violations of three provisions

of the CFAA, the district court found that they were likely to

succeed only under section 1030(a)(4).7               That section provides

      [Whoever] knowingly and with intent to defraud, accesses a
      protected computer without authorization, or exceeds
      authorized access, and by means of such conduct furthers


      7  Appellees have not challenged the district court's
finding that they were unlikely to succeed on claims brought
under 18 U.S.C. §§ 1030(5)(C) and(6)(A).

                                        -9-
       the intended fraud and obtains anything of value . . .
       shall be punished.

18 U.S.C. § 1030(a)(4).8

       Appellees allege that the appellants knowingly and with

intent to defraud accessed the server hosting EF's website more

than       30,000   times    to    obtain    proprietary    pricing      and   tour

information,        and     confidential      information      about    appellees'

technical abilities.              At the heart of the parties' dispute is

whether appellants' actions either were "without authorization"

or "exceed[ed] authorized access" as defined by the CFAA.9                       We

conclude that because of the broad confidentiality agreement

appellants' actions "exceed[ed] authorized access," and so we do

not    reach    the   more    general       arguments   made    about   statutory




       8
       Although the CFAA is primarily a criminal statute, under
§ 1030(g), "any person who suffers damage or loss . . . may
maintain a civil action . . . for compensatory damages and
injunctive relief or other equitable relief."
       9
       At oral argument, appellants contended that they had no
"intent to defraud" as defined by the CFAA. That argument was
not raised in the briefs and thus has been waived. See Garcia-
Ayala v. Parenterals, Inc., 212 F.3d 638, 645 (1st Cir. 2000)
(failure to brief an argument constitutes waiver despite attempt
to raise the argument at oral argument). Likewise, at oral
argument Explorica attempted to adopt appellant Zefer's argument
that the preliminary injunction violates the First Amendment.
The lateness of Explorica's attempt renders it fruitless. See
id.


                                        -10-
meaning, including whether use of a scraper alone renders access

unauthorized.10

     A.    "Exceeds authorized access"

     Congress defined "exceeds authorized access," as accessing

"a computer with authorization and [using] such access to obtain

or alter information in the computer that the accesser is not

entitled so to obtain or alter."   18 U.S.C. § 1030(e)(6).      EF is

likely    to   prove   such   excessive   access   based   on    the

confidentiality agreement between Gormley and EF. Pertinently,

that agreement provides:

     Employee agrees to maintain in strict confidence and not to
     disclose to any third party, either orally or in writing,
     any Confidential or Proprietary Information . . . and never
     to at any time (i) directly or indirectly publish,
     disseminate or otherwise disclose, deliver or make
     available to anybody any Confidential or Proprietary
     Information or (ii) use such Confidential or [P]roprietary


     10    Congress   did  not   define   the  phrase   "without
authorization," perhaps assuming that the words speak for
themselves.   The meaning, however, has proven to be elusive.
The district court applied what it termed the "default rule"
that conduct is without authorization only if it is not "in line
with the reasonable expectations" of the website owner and its
users.    Appellants argue that this is an overly broad reading
that restricts access and is at odds with the Internet's
intended purpose of providing the "open and free exchange of
information."    They urge us to adopt instead the Second
Circuit's reasoning that computer use is "without authorization"
only if the use is not "in any way related to [its] intended
function," United States v. Morris, 928 F.2d 504, 510 (2d Cir.
1991).   Appellees contend that the result would be the same
under either test, but we need not resolve this dispute because
we affirm the court's ruling based on the "exceeds authorized
access" prong of § 1030(a)(4).

                                -11-
    Information for Employee's own benefit or for the benefit
    of any other person or business entity other than EF.
    * * *
    As used in this Agreement, the term "Confidential or
    Proprietary Information" means (a) any trade or business
    secrets or confidential information of EF, whether or not
    reduced to writing . . . ; (b) any technical, business, or
    financial information, the use or disclosure of which might
    reasonably be construed to be contrary to the interests of
    EF. . . .

    The record contains at least two communications from Gormley

to Zefer seeming to rely on information about EF to which he was

privy only because of his employment there.        First, in an email

to Zefer employee Joseph Alt exploring the use of a scraper,

Gormley wrote: "[m]ight one of the team be able to write a

program to automatically extract prices . . . ? I could work

with him/her on the specification."            Gormley also sent the

following email to Zefer employee John Hawley:

    Here is a link to the page where you can grab EF's prices.
    There are two important drop down menus on the right. . .
    . With the lowest one you select one of about 150 tours. *
    * * You then select your origin gateway from a list of
    about
    100 domestic gateways (middle drop down menu). When you
    select your origin gateway a page with a couple of tables
    comes up. One table has 1999-2000 prices and the other has
    2000-2001 prices. * * * On a high speed connection it is
    possible to move quickly from one price table to the next
    by hitting backspace and then the down arrow.

This documentary evidence points to Gormley's heavy involvement

in the conception of the scraper program. Furthermore, the

voluminous spreadsheet containing all of the scraped information

includes   the   tour   codes,   which   EF   claims   are   proprietary

                                  -12-
information.        Each page of the spreadsheet produced by Zefer

includes the tour and gateway codes, the date of travel, and the

price for the tour.       An uninformed reader would regard the tour

codes as nothing but gibberish. 11               Although the codes can be

correlated to the actual tours and destination points, the codes

standing alone need to be "translated" to be meaningful.

    Explorica        argues   that   none   of    the   information   Gormley

provided Zefer was confidential and that the confidentiality

agreement therefore is irrelevant. 12              The case on which they

rely, Lanier Professional Services, Inc. v. Ricci, 192 F.3d 1,

5 (1st Cir. 1999), focused almost exclusively on an employee's

non-compete agreement.         The opinion mentioned in passing that

there    was   no   actionable   misuse     of    confidential   information

because the only evidence that the employee had taken protected

information was a "practically worthless" affidavit from the

employee's successor.         Id. at 5.

    Here, on the other hand, there is ample evidence that

Gormley provided Explorica proprietary information about the



    11   An example of the website address including the tour
information is http://www.eftours.com/tours/PriceResult.asp?
Gate=GTF&TourID=LPM. In this address, the proprietary codes are
"GTF" and "LPM."
    12   The Agreement provides that confidential information
does not include anything that "is or becomes generally known
within EF's industry."

                                     -13-
structure of the website and the tour codes.                 To be sure,

gathering manually the various codes through repeated searching

and deciphering of the URLs13 theoretically may be possible.

Practically speaking, however, if proven, Explorica's wholesale

use of EF's travel codes to facilitate gathering EF's prices

from        its   website   reeks   of   use--and,     indeed,   abuse--of

proprietary information that goes beyond any authorized use of

EF's website.14

       Gormley      voluntarily     entered   a    broad   confidentiality

agreement prohibiting his disclosure of any information "which

might reasonably be construed to be contrary to the interests of

EF."15       Appellants would face an uphill battle trying to argue

that it was not against EF's interests for appellants to use the

tour codes to mine EF's pricing data.             See Anthony's Pier Four,


       13
        URL is the acronym for "uniform resource locator," the
technical name for the web address typed in by an Internet user.
For example, EF's URL is http://www.eftours.com.
       14
        Among the several emails in the record is one from
Zefer employee Joseph Alt to the Explorica "team" at Zefer:

       Below is the information needed to log into EF's site as a
       tour leader.     Please use this to gather competitor
       information from both a business and experience design
       perspective.   We may also be able to glean knowledge of
       their technical abilities. As with all of our information,
       this is extremely confidential.    Please do not share it
       with anyone.
       15Ironically, appellant Olsson countersigned Gormley's
confidentiality agreement as the representative of EF.

                                     -14-
Inc. v. HBC Assoc., 411 Mass. 451, 471, 583 N.E.2d 806, 820

(1991) (imposing a duty of good faith and fair dealing in all

contracts under Massachusetts law).                 If EF's allegations are

proven,   it    will      likely   prove     that    whatever     authorization

Explorica      had   to    navigate      around     EF's   site   (even     in   a

competitive vein), it exceeded that authorization by providing

proprietary information and know-how to Zefer to create the

scraper.16      Accordingly,       the   district     court's     finding    that

Explorica likely violated the CFAA was not clearly erroneous.




     16  EF also claims that Explorica skirted the website's
technical restraints. To learn about a specific tour, a user
must navigate through several different web pages by "clicking"
on various drop-down menus and choosing the desired departure
location, date, tour destination, tour length, and price range.
The district court found that the scraper circumvented the
technical restraints by operating at a warp speed that the
website was not normally intended to accommodate. We need not
reach the argument that this alone was a violation of the CFAA,
however, because the apparent transfer of information in
violation   of  the  Confidentiality   Agreement   furnishes  a
sufficient basis for injunctive relief.
     Likewise, we express no opinion on the district court's
ruling that EF's copyright notice served as a "clear statement
[that] should have dispelled any notion a reasonable person may
have had the 'presumption of open access'" to EF's website.

                                      -15-
       B.   Damage or Loss under section 1030(g)

       Appellants also challenge the district court's finding that

the appellees would likely prove they met the CFAA's "damage or

loss" requirements.     Under the CFAA, EF may maintain a private

cause of action if it suffered "damage or loss."               18 U.S.C.

§ 1030(g).     "Damage" is defined as "any impairment to the

integrity or availability of data, a program, a system, or

information that . . . causes loss aggregating at least $5,000

in value during any 1-year period to one or more individuals .

. . . " 18 U.S.C. § 1030(e)(8).      "Loss" is not defined.

       The district court held that although EF could not show any

"damage" it would likely be able to show "loss" under the

statute.    It reasoned that a general understanding of the word

"loss" would fairly encompass a loss of business, goodwill, and

the cost of diagnostic measures that EF took after it learned of

Explorica's access to its website. 17         Appellants respond that

such    diagnostic   measures   cannot   be   included   in   the   $5,000

threshold because their actions neither caused any physical

damage nor placed any stress on      EF's website.



       17It is undisputed that appellees paid $20,944.92 to
assess whether their website had been compromised. Appellees
also claim costs exceeding $40,000 that they will incur to
"remedy and secure their website and computer." We need not
consider whether these expenses constitute loss because the
initial $20,944.92 greatly exceeds the threshold.

                                  -16-
    Few courts have endeavored to resolve the contours of damage

and loss under the CFAA.    See, e.g., Shaw v. Toshiba Am. Info.

Sys., 91 F. Supp. 2d 926 (E.D. Tex. 1999) (noting the paucity of

decisions construing the Act).     Two district courts that have

addressed the issue have found that expenses such as those borne

by EF do fall under the statute.     In Shurgard Storage Center v.

Safeguard Self Storage, Inc., 119 F. Supp. 2d 1121 (W.D. Wa.

2000), the district court found that the need to assess whether

a defendant's actions compromised the plaintiff's computers was

compensable under the CFAA because the computer's integrity was

called into question.      The court based its finding on the

legislative history of the 1996 amendments to the CFAA:

    The 1994 Amendment required both "damage" and "loss," but
    it is not always clear what constitutes "damage."       For
    example, intruders often alter existing log-on programs so
    that user passwords are copied to a file which the hackers
    can retrieve later.    After retrieving the newly created
    password file, the intruder restores the altered log-on
    file to its original condition.       Arguably, in such a
    situation, neither the computer nor its information is
    damaged. Nonetheless, this conduct allows the intruder to
    accumulate valid user passwords to the system, requires all
    system users to change their passwords, and requires the
    system administrator to devote resources to re-securing the
    system. Thus, although there is arguably no "damage," the
    victim does suffer "loss." If the loss to the victim meets
    the required monetary threshold, the conduct should be
    criminal, and the victim should be entitled to relief.

S. Rep. No. 104-357, at 11 (1996) (quoted in Shurgard, 119 F.

Supp. 2d at 1126).      Another district court held that this

legislative history makes "clear that Congress intended the term

                              -17-
'loss' to target remedial expenses borne by victims that could

not properly be considered direct damage caused by a computer

hacker."   In re Doubleclick Inc. Privacy Litig., 154 F. Supp. 2d

497, 521 (S.D.N.Y. 2001).

    We agree with this construction of the CFAA.                       In the

absence of a statutory definition for "loss," we apply the well-

known rule of assigning undefined words their normal, everyday

meaning.    See Inmates of Suffolk Cty. Jail v. Rouse, 129 F.3d

649, 653-54 (1st Cir. 1997).       The word "loss" means "detriment,

disadvantage, or deprivation from failure to keep, have or get."

The Random House Dictionary of the English Language 1137 (2d ed.

1983).     Appellees unquestionably suffered a detriment and a

disadvantage by having to expend substantial sums to assess the

extent, if any, of the physical damage to their website caused

by appellants' intrusion.     That the physical components were not

damaged    is   fortunate,   but    it     does     not   lessen     the    loss

represented     by   consultant    fees.          Congress's   use     of    the

disjunctive, "damage or loss," confirms that it anticipated

recovery in cases involving other than purely physical damage.

But see In re Intuit Privacy Litig., 138 F. Supp. 2d 1272, 1281

(C.D. Ca. 2001) (loss means "irreparable damage" and any other

interpretation "would render the term 'damage' superfluous");

Register.com, Inc. v. Verio, Inc., 126 F. Supp. 2d 238, 252 n.12


                                   -18-
(S.D.N.Y. 2000) (lost business or goodwill could not constitute

loss      absent    the   impairment    or    unavailability        of     data      or

systems).      To parse the words in any other way would not only

impair Congress's intended scope of the Act, but would also

serve to reward sophisticated intruders.                   As we move into an

increasingly electronic world, the instances of physical damage

will likely be fewer while the value to the victim of what has

been stolen and the victim's costs in shoring up its security

features undoubtedly will loom ever-larger.                       If we were to

restrict      the    statute   as    appellants      urge,    we    would      flout

Congress's intent by effectively permitting the CFAA to languish

in the twentieth century, as violators of the Act move into the

twenty-first century and beyond.

       We do not hold, however, that any loss is compensable. The

CFAA provides recovery for "damage" only if it results in a loss

of   at    least    $5,000.     We    agree   with    the     court      in    In    re

Doubleclick        Inc.   Privacy    Litigation,     154     F.    Supp.      2d    497

(S.D.N.Y. 2001), that Congress could not have intended other

types of loss to support recovery unless that threshold were

met.      Indeed, the Senate Report explicitly states that "if the

loss to the victim meets the required monetary threshold," the

victim is entitled to relief under the CFAA.                  S. Rep. 104-357,

at 11.      We therefore conclude that expenses of at least $5,000


                                       -19-
resulting from a party's intrusion are "losses" for purposes of

the "damage or loss" requirement of the CFAA.18

                        IV.   Conclusion

    For the foregoing reasons, we agree with the district court

that appellees will likely succeed on the merits of their CFAA

claim under 18 U.S.C. § 1030(a)(4). Accordingly, the preliminary

injunction was properly ordered.

    Affirmed.




    18    Only appellant Zefer raised the argument that the
preliminary injunction violated the First Amendment. Explorica
attempted to adopt that argument at oral argument. The lateness
of Explorica's attempt renders it fruitless. See Garcia-Ayala
v. Parenterals, Inc., 212 F.3d 638, 645 (1st Cir. 2000) (failure
to brief an argument constitutes waiver despite attempt to raise
the argument at oral argument); Piazza v. Aponte Roque, 909 F.2d
35, 37 (1st Cir. 1990) ("Except in extraordinary circumstances
. . . a court of appeals will not consider an issue raised for
the first time at oral argument.").

                              -20-